                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 1 of 25


                                      1   MARCIE ISOM FITZSIMMONS (SBN: 226906
                                          misom@grsm.com
                                      2   DANNY A. BARAK (SBN: 252066)
                                          dbarak@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          JESUIT HIGH SCHOOL OF SACRAMENTO,
                                      7   JOHN P. MCGARRY, S.J., and MICHAEL WOOD, Ed.D.

                                      8

                                      9                               UNITED STATES DISTRICT COURT

                                     10                              EASTERN DISTRICT OF CALIFORNIA

                                     11   A.P., by and through his father,                 )   CASE NO. 2:21-cv-01347-KJM-KJN
                                          VINCENZO P., and VINCENZO P.,                    )
Gordon Rees Scully Mansukhani, LLP




                                     12   individually                                     )
                                                                                           )   DEFENDANTS NOTICE OF
    275 Battery Street, Suite 2000




                                     13                                  Plaintiffs,           MOTION AND MOTION TO
      San Francisco, CA 94111




                                                                                           )
                                                                                           )   DISMISS PURSUANT TO FEDERAL
                                     14           vs.                                          RULE 12(b)(6)
                                                                                           )
                                     15   JESUIT HIGH SCHOOL OF                            )   Date:          October 8, 2021
                                          SACRAMENTO, a California corporation,            )   Time:          10:00 a.m.
                                     16   JOHN P. McGARRY, S.J., an individual, and        )   Courtroom:     3, 15th floor
                                          MICHAEL WOOD, Ed.D., an individual,              )
                                     17                                                    )   Action Filed: July 29, 2021
                                                                         Defendants.       )
                                     18

                                     19           TO ALL PARTIES AND COUNSEL OF RECORD:
                                     20           PLEASE TAKE NOTICE that on October 8, 2021, at 10:00 a.m., or as soon thereafter
                                     21    as the matter may be heard in Courtroom 3 of the above-entitled court, located at 501 I Street,
                                     22    Sacramento, CA 95814, Defendants JESUIT HIGH SCHOOL OF SACRAMENTO, JOHN P.
                                     23    MCGARRY, S.J., and MICHAEL WOOD, Ed.D. (“Defendants”) will and hereby moved
                                     24    pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiffs’ Complaint.
                                     25           Per this Court’s Standing Order, Item #4, the undersigned hereby certifies that meet
                                     26    and confer efforts have been exhausted. Defendants refer the Court to the Declaration of
                                     27    Marcie Fitzsimmons, submitted concurrently with the instant notice of motion and motion, for
                                     28    the required brief summary of the parties’ meet and confer efforts. (Fitzsimmons Decl., ¶4, Ex.
                                                                                         -1-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                                        Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 2 of 25


                                      1    3.)

                                      2           These motions are supported by the Memorandum in support of Defendants’ Motion to

                                      3    Dismiss, Declaration of Marcie Isom Fitzsimmons, Defendants’ Request for Judicial Notice,

                                      4    and the pleadings on file.

                                      5

                                      6    Dated: September 3, 2021                  GORDON REES SCULLY MANSUKHANI, LLP

                                      7
                                                                                     By:    /s/ _Maricie Isom Fitzimmons
                                      8                                                     Marcie Isom Fitzsimmons
                                                                                            Danny A. Barak
                                      9                                                     Attorneys for Defendants
                                                                                            JESUIT HIGH SCHOOL OF
                                     10                                                     SACRAMENTO, JOHN P. MCGARRY,
                                                                                            S.J., and MICHAEL WOOD, Ed.D.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                          -2-
                                            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 3 of 25


                                      1                                               TABLE OF CONTENTS
                                           MEMORANDUM ............................................................................................................6
                                      2
                                           I.      INTRODUCTION..................................................................................................6
                                      3
                                           II.     FACTUAL AND PROCEDURAL HISTORY ....................................................6
                                      4
                                           III.    LEGAL STANDARD FOR 12(b)(6) MOTIONS to dismiss ..............................9
                                      5
                                           IV.     ARGUMENT ........................................................................................................10
                                      6
                                                   A.        Plaintiffs’ Entire Complaint Should Be Dismissed Based on the
                                      7                      Ecclesiastical Abstention Doctrine .........................................................10
                                      8                      1.        The Doctrine Prevents Courts From Questioning Faith-Based
                                                                       Decisions of Religious Institutions ..............................................10
                                      9
                                                             2.        The Doctrine Prohibits Plaintiffs from Asserting Each Cause of
                                     10                                Action ............................................................................................12
                                     11            B.        Even if the Doctrine Did Not Apply, A.P.’s Title VI and Rehabilitation
                                                             Act Claims Should Be Dismissed Because Defendants are Not Subject
Gordon Rees Scully Mansukhani, LLP




                                     12                      to Liability Based on Receipt of a PPP Loan in This Instance ............15
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                                   C.        Even if Defendants Could Be Subject to the Federal Statutes Based on
                                                             Receipt of a PPP Loan, A.P.’s ADA Claim Fails Because Jesuit is
                                     14                      Exempt from Title III ..............................................................................18
                                     15            D.        Plaintiffs Fail to State a Cause of Action Under Any of Their Three
                                                             Contract-Based Claims ............................................................................19
                                     16
                                                   E.        Plaintiffs Fails to Allege Standing to State a Claim Under the UCL ..22
                                     17
                                                   F.        Plaintiffs Fail to Demonstrate Extreme and Outrageous Conduct
                                     18                      Sufficient to State a Claim for IIED .......................................................22
                                     19    V.      CONCLUSION ....................................................................................................25
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                          -3-
                                            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 4 of 25


                                      1                                              TABLE OF AUTHORITIES
                                                                                      California Authorities
                                      2    Alcorn v. Anbro Eng'g, Inc.
                                            (1970) 2 Cal.3d 493 .................................................................................................................23
                                      3    Careau & Co. v. Security Pacific Business Credit, Inc.
                                            (1990) 222 Cal.App.3d 1371 ..................................................................................................19
                                      4    Christensen v. Superior Court
                                            (1991) 54 Cal.3d 868 ...............................................................................................................22
                                      5    Guz v. Bechtel Nat'l, Inc.
                                            (2007) 24 Cal.4th 317 .............................................................................................................19
                                      6    Hughes v. Pair
                                            (2009) 46 Cal.4th 1035 ............................................................................................................23
                                      7    Kashmiri v. Regents of Univ. of California
                                            (2007) 156 Cal.App. 4th 809 ...................................................................................................20
                                      8    Kwikset Corp. v. Superior Ct.
                                            (2011) 51 Cal.4th 310 .............................................................................................................22
                                      9    Oasis W. Realty, LLC v. Goldman
                                            (2011) 51 Cal.4th 811 ..............................................................................................................19
                                     10    Tollefson v. Roman Catholic Bishop
                                            (1990) 219 Cal.App.3d 843 .....................................................................................................23
                                     11    Trerice v. Blue Cross of Calif.
                                            (1989) 209 Cal.App.3d 878 .....................................................................................................24
Gordon Rees Scully Mansukhani, LLP




                                     12
                                                                                        Federal Authorities
    275 Battery Street, Suite 2000




                                     13    1 Energy Sols., Inc. v. Nicholas Holiday, Inc.,
      San Francisco, CA 94111




                                            2013 WL 12133654, at *2 (C.D. Cal. Nov. 5, 2013) ...............................................................19
                                     14    Bethany Powers Sloan v. Community Christian Day School, LLC,
                                            2015 WL 10437824, at *1-2 (M.D.Tenn. Dec. 11, 2015) .......................................................18
                                     15    Buscemi v. McDonnell Douglas Corp.,
                                            736 F2d 1348, 1352 (9th Cir. 1984) ........................................................................................24
                                     16    C.H. v. Brentwood Union Sch. Dist.,
                                            2021 WL 3271169, at *5 (N.D. Cal. July 30, 2021) ................................................................23
                                     17    Cannata v. Philip Morris USA, Inc.,
                                            2003 WL 23340890, *2 (CD. Cal. 2003).................................................................................10
                                     18    Conservation Force v. Salazar,
                                            646 F.3d 1240, 1242 (9th Cir. 2011) .......................................................................................10
                                     19    Corales v. Bennett,
                                            488 F.Supp.2d 975, 988 (C.D.Cal. May 21, 2007) ..................................................................24
                                     20    Hosanna-Tabor Evangelical Lutheran Church and School v. E.E.O.C.,
                                            565 U.S. 171 (2012) .................................................................................................................14
                                     21    Johnson v. Chapman University,
                                            2021 WL 3463897, at *3 (C.D.Cal. Apr. 1, 2021) ..................................................................23
                                     22    Knievel v. ESPN,
                                            393 F.3d 1068, 1076 (9th Cir. 2005) .......................................................................................10
                                     23    Landucci v. State Farm Ins. Co.,
                                            65 F.Supp.3d 694, 716 (N.D. Cal. 2014)...............................................................................19
                                     24    Layman v. Alloway Stamping & Mach. Co.,
                                            98 F. App'x 369, 374 (6th Cir. 2004) .......................................................................................18
                                     25    Lemon v. Kurtzman,
                                            403 U.S. 602, 616 (1971) .........................................................................................................14
                                     26    Morning Star Packing Co. v. S.K. Foods, L.P.,
                                            No. 2:09-CV-00208-KJM, 2015 WL 3797774, at *2 (E.D. Cal. June 18, 2015) ....................16
                                     27    Norfleet v. Gaetz,
                                            820 F. App'x 464, 469 (7th Cir. 2020) .....................................................................................18
                                     28
                                                                          -4-
                                            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 5 of 25


                                      1    Northstar Financial Advisors Inc. v. Schwab Investments,
                                            779 F.3d 1036, 1050–51 (9th Cir. 2015) .................................................................................19
                                      2    Paul v. Watchtower Bible & Tract Soc. of New York, Inc.,
                                            819 F.2d 875, 878 at fn. 1 (9th Cir. 1987) ...............................................................................11
                                      3    Rankin v. Global Tel*Link Corp.,
                                            2013 WL 3456949, at *14 (N.D. Cal. Jul. 9, 2013)..............................................................20
                                      4    Rashdan v. Geissberger,
                                            2011 WL 197957, at *10-11 (N.D.Cal Jan. 2014) ...................................................................24
                                      5    Regents of Univ. of California v. Bakke,
                                            438 U.S. 265, 284 (1978) .........................................................................................................15
                                      6    Reynolds v. Allstate Life Ins. Co.,
                                            2005 U.S. Dist. LEXIS 36356, *7 (E. D. Cal. 2005) ...............................................................10
                                      7    Sapiro v. Encompass Ins.,
                                            2004 U.S. Dist. LEXIS 22054, *5 (N. D. Cal. 2004) ................................................................9
                                      8    Serbian E. Orthodox Diocese for U. S. of Am. & Canada v. Milivojevich,
                                            426 U.S. 696, 713 (1976) .........................................................................................................13
                                      9    Sky v. Haddonfield Friends School,
                                            2016 WL 1260061, at *7 (D.N.J. Mar. 31, 2016) ....................................................................18
                                     10    Tyshkevich v. Wells Fargo Bank, N.A.,
                                            2016 WL 193666, at *4 (E.D. Cal. Jan. 15, 2016)...................................................................10
                                     11    U.S. Dep't of Transp. v. Paralyzed Veterans of Am.,
                                            477 U.S. 597, 605 (1986) .........................................................................................................16
Gordon Rees Scully Mansukhani, LLP




                                     12    W. Mining Council v. Watt,
                                            643 F. 2d 618, 624 (9th Cir. 1981) ..........................................................................................10
    275 Battery Street, Suite 2000




                                     13    Watson v. Jones,
      San Francisco, CA 94111




                                            80 U.S. 679, 728-729 (1871) ...................................................................................................11
                                     14    White v. Denver Seminary,
                                            157 F.Supp.2d 1171, 1173 (D.Colo.2001) ...............................................................................18
                                     15                                          Non-California State Authorities
                                           Askew v. Trustees of Gen. Assembly of Church of Lord Jesus Christ of Apostolic Faith, Inc.,
                                     16     644 F. Supp. 2d 584, 595 at fn. 8 (E.D. Pa. 2009) ...................................................................12
                                           Dlaikan v. Roodbeen,
                                     17     206 Mich. App. 591 (1994)......................................................................................................12
                                           Gaston v. Diocese of Allentown,
                                     18     712 A.2d 757, 757-758 (Pa. Super. Ct. 1998)....................................................................12, 14
                                           In re St. Thomas High School,
                                     19     495 S.W.3d 500 (Tex. App. 2016) ...........................................................................................11
                                           In re Vida,
                                     20     2015 WL 82717, at *3 (Tex. App. Jan. 7, 2015) .....................................................................12
                                           Winkler by Winkler v. Marist Fathers of Detroit, Inc.,
                                     21     500 Mich. 327 (2017) ..............................................................................................................12
                                     22                                             California Statutes and Rules
                                           Cal. Bus. & Prof. Code §17200 .................................................................................................22
                                     23                                               Federal Statutes and Rules
                                           29 U.S.C. §794 ...........................................................................................................................15
                                     24    42 U.S.C. §12182 .......................................................................................................................18
                                           42 U.S.C. §12187 .......................................................................................................................18
                                     25    42 U.S.C. §2000d .......................................................................................................................15
                                           Fed. R Civ. P, Rule 12(b)(6) ..................................................................................................9, 25
                                     26
                                                                                            Federal Regulations
                                     27    13 C.F.R. §113.3 ........................................................................................................................16
                                           13 C.F.R. §113.3-1 ...............................................................................................................16, 17
                                     28    28 C.F.R. §Pt. 36, App. C ..........................................................................................................18
                                                                                                           -5-
                                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                                                                   Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 6 of 25


                                      1                                             MEMORANDUM
                                      2                                        I.    INTRODUCTION

                                      3            This action is brought by a former Catholic high school student (hereinafter “A.P.” or

                                      4    Plaintiff) and his non-minor father (hereinafter “Vincenzo P.”, collectively “Plaintiffs”)

                                      5    against his former school, Jesuit High School of Sacramento (hereinafter “Jesuit”), its

                                      6    president, John P. McGarry, S.J., and its principal, Michael Wood, Ed.D. (hereinafter “Mr.

                                      7    Wood”, collectively “Defendants”). Stripped of all its irrelevant allegations regarding Critical

                                      8    Race Theory, allegations that clearly seek to take advantage of a current issue of national

                                      9    debate without any relationship to the actual facts alleged, the dispute is fairly simple to

                                     10    understand. Jesuit had standards for behavior and an unfettered right, per its “Christian

                                     11    philosophy” to exact whatever discipline it felt appropriate when a student violated those
Gordon Rees Scully Mansukhani, LLP




                                     12    standards. A.P. admitted using racist, homophobic, and disability-related slurs, was provided
    275 Battery Street, Suite 2000




                                     13    an opportunity to defend his actions, and the Discipline Board decided to terminate his
      San Francisco, CA 94111




                                     14    enrollment, and allow him to withdraw. As Defendants will demonstrate in the following

                                     15    argument, not only should all of these claims be dismissed because, per the Ecclesiastical

                                     16    Abstention Doctrine (hereinafter “the Doctrine”), adjudicating such claims would, under these

                                     17    facts, impermissibly require the Court to make determinations of fact inextricably tied to

                                     18    questions of faith and religious doctrine, as well as determinations regarding the credibility of

                                     19    Defendants’ good faith belief that Jesuit’s Christian Mission and philosophy necessitated their

                                     20    ultimate decision to separate from A.P. Moreover, even without reference to the Doctrine,

                                     21    none of A.P.’s federal discrimination claims can apply to the conduct alleged, and Plaintiffs’

                                     22    state law claims are all insufficiently pleaded or contradicted by the terms of the Student-

                                     23    Parent Handbook, upon which Plaintiffs rely for many of their claims. As such, Defendants

                                     24    respectfully request that the instant motion to dismiss be granted, without leave to amend.

                                     25                         II.   FACTUAL AND PROCEDURAL HISTORY

                                     26                           Jesuit’s Policies: The Student/Parent Handbook

                                     27          Jesuit High School is a Catholic High School in the greater Sacramento area. (See

                                     28    Compl., ¶10.) Jesuit provides to all students and their parents a handbook (the “Handbook”)
                                                                                          -6-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                                          Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 7 of 25


                                      1    that contains all of Jesuit’s policies, including its behavioral and disciplinary policies, and

                                      2    requires parents and students to agree to abide by those policies. (Id. at ¶16) Jesuit informs all

                                      3    students and parents:

                                      4           As a necessary condition of continued enrollment, students must behave in a
                                                  manner, both on and off campus, that is consistent with the principles and
                                      5
                                                  philosophy of Jesuit High School. These principles include, but are not limited to,
                                      6           any policies, principles or procedures set forth in our Student-Parent Handbook. It
                                                  is also a condition of enrollment that the parent/guardian of each student conform
                                      7           to these standards of conduct as determined by Jesuit High School.
                                      8    (See RJN and Decl. of Marcie Fitzsimmons, ¶2, Ex. 1, p. 3.) 1 2 The Handbook also states that

                                      9    Jesuit “reserves the right to determine, at its discretion, which actions fail to meet the

                                     10    principles and Christian philosophy of the school. Failure to follow these guidelines may

                                     11    result in a warning, disciplinary action short of dismissal, a suspension of a student and/or
Gordon Rees Scully Mansukhani, LLP




                                     12    parent /guardian’s privilege to attend or to participate in school activities, or dismissal
    275 Battery Street, Suite 2000




                                     13    depending on the severity of the offense.” (Ibid., emph., added)
      San Francisco, CA 94111




                                     14           The Handbook goes on to list the behavior and disciplinary practices and procedures

                                     15    involved. In relevant part, the Handbook includes:

                                     16           (1) a zero-tolerance policy towards harassment, the nature of which may pertain

                                     17           to, but is not limited to, “an individual’s race, creed, color, national origin,

                                     18           culture, gender, appearance, mannerisms, sexual orientation, physical or mental

                                     19           disability”, the violation of which could lead to a student’s dismissal (See id. at p.

                                     20           4);

                                     21           (2) a description of the Handbook as a “contract” in which parents and students

                                     22           agree, “as a condition of enrollment at Jesuit High School” to “comply with all

                                     23           school regulations.” (id. at p. 5);

                                     24           (3) acknowledgment of the voluntary and privileged nature of the association

                                     25           between the school and the student, noting that “the relationship can be

                                     26    1
                                             Citation to the pages in the handbook refer to those numbers highlighted in yellow at the bottom of each page.
                                           2
                                             As noted in their Request for Judicial Notice, Ex. 1 to the Fitzsimmons declaration is the full and complete copy
                                     27    of the Handbook both referenced at length in the complaint, and contains specific language not found in the
                                           abridged Handbook attached to the Complaint as Ex. A. Based on the incorporation by reference doctrine, infra,
                                     28    judicial notice of this document is appropriate in this motion to dismiss.
                                                                          -7-
                                            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 8 of 25


                                      1          terminated at any time and for any reason, either by the parents/legal guardian of

                                      2          the student or by the school administration.” (ibid.);

                                      3          (4) a zero-tolerance policy for bullying/insensitive speech/hazing, with insensitive

                                      4          speech defined as “written words, spoken words, images or gesturing that is

                                      5          offensive to one or more persons,” and dismissal as a potential punishment for

                                      6          such bullying and insensitive speech (id. at p. 32);

                                      7          (5) reservation of the right to note “Withdrawn- Discipline” on a student’s

                                      8          transcript if the student withdraws pending disciplinary action, and to disclose a

                                      9          student’s disciplinary history to the transfer school, CIF, and/or district office (id.

                                     10          at p. 55); and

                                     11          (6) a further list of behavior sufficient for dismissal that includes “language or
Gordon Rees Scully Mansukhani, LLP




                                     12          behavior, both implied and explicit, which are deemed immoral, lewd,
    275 Battery Street, Suite 2000




                                     13          scandalous, profane, vulgar or obscene” and “any other actions deemed serious, at
      San Francisco, CA 94111




                                     14          the discretion of the Principal or designee.” (Id. at p. 61.)

                                     15    While the Handbook provides Jesuit the absolute discretion to dismiss a student without any

                                     16    form of a disciplinary hearing (see id. at p. 62, Section 2.00), the administration may, at its

                                     17    discretion, provide the student with an informal hearing, and the policies explicitly provide for

                                     18    how those proceedings will be conducted. (Id. at 62-65.)

                                     19                                    The Complaint: A.P.’s Conduct

                                     20          Per the complaint, at the time of the alleged incident, A.P. was a junior at Jesuit.

                                     21    (Compl., ¶38.) A.P. alleges that he is a Mexican-American student and has certain learning

                                     22    disabilities, including ADHD and dyslexia. (Id. at ¶7). Plaintiff Vincenzo P. is A.P.’s father.

                                     23    (Id. at ¶8.) In his complaint, A.P. admits that he used the word “retarded” in a class

                                     24    discussion. (Id. at ¶23.) Following an on-campus event on April 23, 2021, at a swim meet

                                     25    taking place on campus, A.P. was overheard using the “N-word” in front of several other

                                     26    students, and calling another student a “fag.” (Compl., ¶38.) The incident was reported to the

                                     27    Dean’s office by another student. (Compl., ¶38.) When confronted by the Dean about the

                                     28    allegations, A.P. admitted to using the word “fag,” but alleges that he stated that he never used
                                                                                          -8-
                                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                                          Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 9 of 25


                                      1    the N-word in manner directed at or in reference to a person. (Id. at ¶41.)

                                      2           On May 5, 2021, Jesuit told A.P. not to attend classes until a “formal hearing” was held.

                                      3    (Id. at ¶43.) On May 12, 2021, Jesuit’s Discipline Board held a hearing via Zoom, A.P.

                                      4    alleges he was required to answer questions from the Board members. A.P. alleges that the

                                      5    Discipline Board ultimately determined that he needed to withdraw from Jesuit, with

                                      6    discipline noted as the reason for withdrawal on his transcript. (See id. at ¶¶44-49.) A.P.

                                      7    alleges that the following day, Defendant Wood, the school principal, notified A.P. and his

                                      8    mother of the Board’s decision, which he explained was based on the fact that A.P. had used

                                      9    racist and homophobic slurs, and referenced other previously documented misconduct,

                                     10    intervention for which had failed to result in changed behavior. (Id. at ¶49.)

                                     11           A.P. and his father filed their lawsuit on July 29, 2021. Plaintiffs allege eight causes of
Gordon Rees Scully Mansukhani, LLP




                                     12    action against Jesuit, Jesuit’s President (Dr. McGarry), and Mr. Wood. On his own behalf,
    275 Battery Street, Suite 2000




                                     13    A.P. alleges claims for race/national origin discrimination under Title VI of the 1964 Civil
      San Francisco, CA 94111




                                     14    Rights Act (“Title VI”), disability discrimination and failure to accommodate under both

                                     15    Section 504 of the 1973 Rehabilitation Act (the “Rehab Act”), and Title III of the Americans

                                     16    with Disabilities Act (the “ADA”), as well as a claim for intentional infliction of emotional

                                     17    distress (“IIED”). Those four claims are asserted against all Defendants. Additionally, A.P.

                                     18    and his father assert claims against Jesuit alone for breach of express contract, breach of

                                     19    implied in fact contract, breach of the covenant of good faith and fair dealing, and violations of

                                     20    the Unfair Competition Law (the “UCL”, Cal. Bus. & Prof. Code §17200.) 3

                                     21                  III.   LEGAL STANDARD FOR 12(b)(6) MOTIONS TO DISMISS

                                     22             Fed. R Civ. P, Rule 12(b)(6) tests the legal sufficiency of claims asserted in a

                                     23    complaint. (Sapiro v. Encompass Ins., 2004 U.S. Dist. LEXIS 22054, *5 (N. D. Cal. 2004)

                                     24    (citation omitted).) “A district court's dismissal for failure to state a claim under Federal Rule

                                     25    of Civil Procedure 12(b)(6) is proper if there is a lack of a cognizable legal theory or the

                                     26    absence of sufficient facts alleged under a cognizable legal theory.” (Conservation Force v.

                                     27    3
                                             Prior to the submission of this motion, Defendants submitted an ex parte application for an extension of time to
                                           file a responsive pleading per Local Rule 144(c) and this Court’s standing orders. Having not received a disposition
                                     28    on that application before having to file the instant motion, Defendants’ file this motion in an abundance of caution.
                                                                          -9-
                                            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                          FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 10 of 25


                                      1     Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011), internal quotation marks and citation omitted.)

                                      2     While a plaintiff's factual allegations are to be accepted as true at this stage of the litigation, in

                                      3     ruling on a motion to dismiss, the court need not accept as true unreasonable inferences or

                                      4     conclusory legal allegations cast in the form of factual allegations. (W. Mining Council v.

                                      5     Watt, 643 F. 2d 618, 624 (9th Cir. 1981); Reynolds v. Allstate Life Ins. Co., 2005 U.S. Dist.

                                      6     LEXIS 36356, *7 (E. D. Cal. 2005) [“Conclusory allegations of law and unwarranted

                                      7     inferences are insufficient to defeat a motion to dismiss for failure to state a claim.”].)

                                      8     Moreover, allegations in the Complaint that are contradicted by facts established by reference

                                      9     to documents attached as exhibits need not be accepted as true allegations. (Cannata v. Philip

                                     10     Morris USA, Inc., 2003 WL 23340890, *2 n. l (CD. Cal. 2003) [“The Court may disregard

                                     11     allegations in the complaint if they are contradicted by facts established by reference to any
Gordon Rees Scully Mansukhani, LLP




                                     12     documents attached as exhibits, or upon which it necessarily relies ...”] (citations omitted).)
    275 Battery Street, Suite 2000




                                     13     “Even where a document is not subject to judicial notice, however, the court may still consider
      San Francisco, CA 94111




                                     14     a document proffered for judicial notice, if it qualifies under the “incorporation by reference”

                                     15     doctrine.” (Tyshkevich v. Wells Fargo Bank, N.A., 2016 WL 193666, at *4 (E.D. Cal. Jan. 15,

                                     16     2016).) This doctrine extends “to situations in which the plaintiff's claim depends on the

                                     17     contents of a document, the defendant attaches the document to its motion to dismiss, and the

                                     18     parties do not dispute the authenticity of the document, even though the plaintiff does not

                                     19     explicitly allege the contents of that document in the complaint.” (Knievel v. ESPN, 393 F.3d

                                     20     1068, 1076 (9th Cir. 2005).)

                                     21                                        IV. ARGUMENT
                                            A.    Plaintiffs’ Entire Complaint Should Be Dismissed Based on the Ecclesiastical
                                     22           Abstention Doctrine
                                     23
                                                  1.       The Doctrine Prevents Courts From Questioning Faith-Based Decisions of
                                     24                    Religious Institutions

                                     25           The “Ecclesiastical Abstention Doctrine” (“the Doctrine”) provides that “civil courts

                                     26     may not redetermine the correctness of an interpretation of canonical text or some decision

                                     27     relating to government of the religious polity. Rather, we must accept as a given whatever the

                                     28     entity decides.” (Paul v. Watchtower Bible & Tract Soc. of New York, Inc., 819 F.2d 875, 878
                                                                           -10-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 11 of 25


                                      1     at fn. 1 (9th Cir. 1987).) In addition to being applied in employment and property disputes, the

                                      2     Doctrine, or some form of it, has been applied to matters involving students of faith-based

                                      3     schools. The jurisprudential foundation for the doctrine can be traced as far back as 1871,

                                      4     where the U.S. Supreme Court held that:

                                      5           it would be a vain consent and would lead to the total subversion of such religious
                                                  bodies, if any one aggrieved by one of their decisions could appeal to the secular
                                      6
                                                  courts and have them reversed. It is of the essence of these religious unions, and of
                                      7           their right to establish tribunals for the decision of questions arising among
                                                  themselves, that those decisions should be binding in all cases of ecclesiastical
                                      8           cognizance, subject only to such appeals as the organism itself provides for.
                                      9     (Watson v. Jones, 80 U.S. 679, 728-729 (1871).) Following that seminal decision, courts,

                                     10     both federal and state alike, have generally sought to afford religious tribunals the deference

                                     11     mandated under Watson and its progeny when adjudication would necessarily require those
Gordon Rees Scully Mansukhani, LLP




                                     12     courts to make factual determinations regarding religious doctrine and the sincerely held
    275 Battery Street, Suite 2000




                                     13     religious beliefs of the members of such ecclesiastical tribunals.
      San Francisco, CA 94111




                                     14           By way of example, in In re St. Thomas High School, 495 S.W.3d 500 (Tex. App.

                                     15     2016), a dispute arose over a student’s final grades from a faith-based school. The student’s

                                     16     parents wrote a letter to the school’s principal and dean of students, in which they denigrated

                                     17     the quality of education their son received, and falsely accused the teacher of using

                                     18     inappropriate and sexually harassing language. (Id. at 503-504.) Although the student was

                                     19     never accused of doing anything wrong, the school had a policy in which sufficiently abusive

                                     20     conduct by a parent could lead to that student’s expulsion, which is precisely what happened in

                                     21     that case. (Id. at 504.) The parents sought injunctive relief and the trial court granted it,

                                     22     ordering that the student be allowed back to school during the pendency of the case. (Id. at

                                     23     505.) The appellate court reversed the trial court and dismissed the case for lack of subject

                                     24     matter jurisdiction based on the Doctrine. The appellate court found that “exclusive focus on

                                     25     the presence or absence of an express dispute concerning religious doctrine demonstrates an

                                     26     unduly narrow conception of the applicable protections.” (Ibid.) The court held that not only

                                     27     did the record include reference to both academic and spiritual standards set forth in the

                                     28     student handbook, but that the action itself, seeking injunctive relief, “demonstrates
                                                                                            -11-
                                               DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                                           Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 12 of 25


                                      1     impermissible interference with St. Thomas's management of its internal affairs and

                                      2     encroachment upon its internal governance.” (Id. at 514.)

                                      3            By way of another example, in Gaston v. Diocese of Allentown, 712 A.2d 757, 757-758

                                      4     (Pa. Super. Ct. 1998), a faith-based school expelled a brother and sister for disciplinary issues.

                                      5     The court invoked the Doctrine, holding:

                                      6           The parochial school, synonymous with the installation of dogma and discipline in
                                                  its students, is an integral part of the Roman Catholic Church. The school is a
                                      7
                                                  repository for Catholic tradition and scripture; it is so intertwined with the church
                                      8           doctrine that separation is neither pragmatic nor possible. Intrusion into the bishop's
                                                  decision on matters concerning parochial school discipline and expulsion places
                                      9           this court perilously close to trespassing on sacred ground.
                                     10     (Id. at 761.) Other state courts have likewise abstained in these school admission/expulsion/

                                     11     discipline cases. (See, e.g. Dlaikan v. Roodbeen, 206 Mich. App. 591 (1994), overruled on
Gordon Rees Scully Mansukhani, LLP




                                     12     other grounds by Winkler by Winkler v. Marist Fathers of Detroit, Inc., 500 Mich. 327 (2017)
    275 Battery Street, Suite 2000




                                     13     [holding that school’s decision not to readmit three students was not merely an issue of
      San Francisco, CA 94111




                                     14     contract: “When the claim involves the provision of the very services (or as here refusal to

                                     15     provide these services) for which the organization enjoys First Amendment protection, then

                                     16     any claimed contract for such services likely involves its ecclesiastical policies, outside the

                                     17     purview of civil law.”]; see also In re Vida, 2015 WL 82717, at *3 (Tex. App. Jan. 7, 2015)

                                     18     [holding that admission policies for schools subject to the authority of the Church under Canon

                                     19     law require application of the doctrine]; Askew v. Trustees of Gen. Assembly of Church of Lord

                                     20     Jesus Christ of Apostolic Faith, Inc., 644 F. Supp. 2d 584, 595 at fn. 8 (E.D. Pa. 2009) [“In the

                                     21     parochial school context, unlike most other intrachurch property dispute cases, we know from

                                     22     the outset that such doctrinal questions are necessarily at the core of a school's decision to

                                     23     expel.”].) It is with these representative cases in mind that we look to the instant dispute.

                                     24           2.      The Doctrine Prohibits Plaintiffs from Asserting Each Cause of Action

                                     25            Looking only to the allegations in the complaint, in order for A.P. and his father to

                                     26     succeed on any of the claims asserted in the complaint, the fact-finder would, at a fundamental

                                     27     level, need to find that the Board’s basis for its decision to expel A.P. was either untrue (for

                                     28     the discrimination claims and the IIED and UCL claim) or unfounded (for the contract-based
                                                                                        -12-
                                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                                      Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 13 of 25


                                      1     claims). In order to get to that determination, however, the fact-finder would first need to

                                      2     determine that: (1) use of racial and homophobic slurs do not warrant removal as part of

                                      3     Jesuit’s Christian mission, and (2) the Board members did not sincerely believe that use of

                                      4     such slurs gave rise to such discipline as part of Jesuit’s Christian mission. Each of the

                                      5     discrimination claims rely, in part, on determining the “real reason” for the Board’s dismissal.

                                      6     The Board stated it was because he used racist and homophobic slurs. (See Compl., ¶49.)

                                      7     A.P.’s federal claims contend it was “really” because of his race/national origin or disability.

                                      8     (Id. at ¶66, ¶73, ¶78.) 4 Plaintiffs’ contract claims require, on a fundamental level, a

                                      9     determination that Jesuit did not have a contractual right to discipline A.P. in the manner it did

                                     10     based on his conduct. (See id. at ¶97 [good faith and fair dealing].) Their UCL claim requires

                                     11     the fact-finder to determine whether the Board’s decision to ask A.P. to withdraw, thereby
Gordon Rees Scully Mansukhani, LLP




                                     12     foregoing an opportunity to receive his tuition the following year, actually constituted a
    275 Battery Street, Suite 2000




                                     13     business practice, and not a decision based on anything but business. (Id. at ¶100.) And
      San Francisco, CA 94111




                                     14     finally, A.P.’s IIED claim requires an examination of Dr. Wood’s and Jesuit’s actual intent.

                                     15     Again, to reach the findings Plaintiffs require for success on these claims, the fact-finder must

                                     16     investigate: (1) whether there “really was” a basis for the discipline he received, and (2) if that

                                     17     basis was the “real reason” for the decision. (See Compl., ¶106.)

                                     18            The ultimate result of those two questions is unimportant. The Doctrine precludes

                                     19     courts from even entertaining those questions, because the first question requires a court to

                                     20     make ultimate decisions about fundamental doctrinal questions (i.e. “is this basis actually

                                     21     grounded in doctrine and faith?”), and the second requires a court to make fundamental

                                     22     decisions about an adherent’s sincere good faith belief in such guiding ecclesiastical principles

                                     23     (i.e. “does this person really believe his or her conduct is required based on his faith?”)

                                     24     4
                                              While his Title VI claim is really grounded on a disparate treatment theory (i.e., he was subjected to discipline
                                     25     and abusive treatment to which Black students are not subjected” (Compl., ¶66), the Doctrine still comes into play
                                            because, despite the relative paucity of information provided in the complaint, it requires the fact-finder to
                                     26     determine whether Jesuit applied its policies in a consistent manner. However, the Supreme Court rejected this
                                            approach: “For civil courts to analyze whether the ecclesiastical actions of a church judicatory are in that sense
                                            “arbitrary” must inherently entail inquiry into the procedures that canon or ecclesiastical law supposedly requires
                                     27     the church judicatory to follow, or else in to the substantive criteria by which they are supposedly to decide the
                                            ecclesiastical question. But this is exactly the inquiry that the First Amendment prohibits.” (Serbian E. Orthodox
                                     28     Diocese for U. S. of Am. & Canada v. Milivojevich, 426 U.S. 696, 713 (1976).)
                                                                           -13-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 14 of 25


                                      1     “[P]arochial schools involve substantial religious activity and purpose.” (Lemon v. Kurtzman,

                                      2     403 U.S. 602, 616 (1971).) “The Catholic school's disciplinary code and review of expulsion

                                      3     involve matters of church doctrine.” (Gaston, supra, 712 A.2d at 760.) As such, the “mere

                                      4     adjudication” of exploring the basis of a disciplinary action “would pose grave problems for

                                      5     religious autonomy” and therefore the Doctrine precludes from courts doing so. Hosanna-

                                      6     Tabor Evangelical Lutheran Church and School v. E.E.O.C., 565 U.S. 171 (2012) (Alito, J.,

                                      7     concurring). 5

                                      8            This, however, is precisely what this Court must do in order to adjudicate on any of the

                                      9     Plaintiffs’ causes of action. Jesuit’s parent-student handbook explicitly states that:

                                     10            As a necessary condition of continued enrollment, students must behave in a
                                                   manner, both on and off campus, that is consistent with the principles and
                                     11
                                                   philosophy of Jesuit High School. These principles include, but are not limited to,
                                                   any policies, principles or procedures set forth in our Student-Parent Handbook. It
Gordon Rees Scully Mansukhani, LLP




                                     12
                                                   is also a condition of enrollment that the parent/guardian of each student conform
    275 Battery Street, Suite 2000




                                     13            to these standards of conduct as determined by Jesuit High School.
      San Francisco, CA 94111




                                                   …
                                     14            Jesuit High School reserves the right to determine, at its discretion, which
                                     15            actions fail to meet the principles and Christian philosophy of the school.
                                                   Failure to follow these guidelines may result in a warning, disciplinary action short
                                     16            of dismissal, a suspension of a student and/or parent /guardian’s privilege to attend
                                                   or to participate in school activities, or dismissal depending on the severity of the
                                     17            offense.
                                     18     (See RJN and Fitzsimons Decl., ¶2, Ex. 1, p. 3, emph. added.) A student’s behavior is

                                     19     intended to be “consistent with the principles and philosophy” of the school, and those

                                     20     principles and philosophy at Jesuit are defined, in part, by “any policies, principles, or

                                     21     procedures” in the Handbook. (Id.) Such policies and principles include (1) a prohibition on

                                     22     harassment related to, among other things, another’s race or sexual orientation (id. at p. 4, ¶2),

                                     23     (2) A zero-tolerance policy for insensitive speech, defined as “written words, spoken words,

                                     24     images or gesturing that is offensive to one or more persons,” (id. at p. 32), and (3) language

                                     25     or behavior, both implied and explicit, which are deemed immoral, lewd, scandalous, profane,

                                     26
                                            5
                                              According to Justice Alito, such inquiries regarding “pretext” and the “real reasons” behind church decisions
                                     27     “would require calling witnesses to testify about the importance and priority of the religious doctrine in question,
                                            with a civil factfinder sitting in ultimate judgment of what the accused church really believes, and how important
                                     28     that belief is to the church's overall mission.” (Id. at 205–206 (Alito, J., concurring).)
                                                                           -14-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 15 of 25


                                      1     vulgar or obscene. (Id. at p. 61.)

                                      2            In short, these behavioral policies and principles are based on the Christian philosophy

                                      3     of the school, and the Board’s rationale for its decision must be presumed, under the Doctrine,

                                      4     to be consistent with those principles. Because every cause of action in the complaint, to be

                                      5     successful, must fundamentally question the nature of the Board’s decision, the Doctrine

                                      6     precludes such questioning. As such, Plaintiffs “fail to state a claim upon which relief can be

                                      7     granted” and the motion should be granted as to the entire complaint.

                                      8     B.    Even if the Doctrine Did Not Apply, A.P.’s Title VI and Rehabilitation Act Claims
                                                  Should Be Dismissed Because Defendants are Not Subject to Liability Based on
                                      9
                                                  Receipt of a PPP Loan in This Instance
                                     10

                                     11            Even if the Doctrine did not apply here, A.P.’s Title VI claim and his Rehab Act claim
Gordon Rees Scully Mansukhani, LLP




                                     12     still fail because Jesuit’s acceptance of an emergency federal Small Business Administration
    275 Battery Street, Suite 2000




                                     13     (“SBA”) Paycheck Protection Program (“PPP”) loan in April of 2020 did not expose Jesuit to
      San Francisco, CA 94111




                                     14     liability under those statutes simply because it received federal funds.

                                     15            Title VI of the 1964 Civil Rights Act, 42 U.S.C. §2000d, et seq., provides that “No

                                     16     person in the United States shall, on the ground of race, color, or national origin, be excluded

                                     17     from participation in, be denied the benefits of, or be subjected to discrimination under any

                                     18     program or activity receiving Federal financial assistance.” (42 U.S.C. §2000d, emph.

                                     19     added.) As the U.S. Supreme Court has noted, “the voluminous legislative history of Title VI

                                     20     reveals a congressional intent to halt federal funding of entities that violate a prohibition of

                                     21     racial discrimination similar to that of the Constitution.” (Regents of Univ. of California v.

                                     22     Bakke, 438 U.S. 265, 284 (1978).) Additionally, §504 of the Rehabilitation Act, 29 U.S.C.

                                     23     §794(a), mandates that “[n]o otherwise qualified individual with a disability in the United

                                     24     States…shall, solely by reason of her or his disability, be excluded from the participation in,

                                     25     be denied the benefits of, or be subjected to discrimination under any program or activity

                                     26     receiving Federal financial assistance…”. (29 U.S.C. §794(a), emph. added.) Similar to Title

                                     27     VI, “Congress limited the scope of §504 to those who actually ‘receive’ federal financial

                                     28     assistance because it sought to impose §504 coverage as a form of contractual cost of the
                                                                                         -15-
                                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                                        Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 16 of 25


                                      1     recipient’s agreement to accept the federal funds.” (U.S. Dep't of Transp. v. Paralyzed

                                      2     Veterans of Am., 477 U.S. 597, 605 (1986).) Therefore, exposure under both these statutes are

                                      3     contingent upon the receipt of federal funds.

                                      4            While federal financial assistance can come in many forms, where such assistance

                                      5     comes in the form of SBA financial assistance, the SBA’s own nondiscrimination regulations

                                      6     apply. Pursuant to 13 C.F.R. §113.3(a), recipients of SBA financial assistance may not:

                                      7            (a) Discriminate with regard to goods, services, or accommodations offered or
                                                   provided by the aided business or other enterprise, whether or not operated for
                                      8
                                                   profit, because of race, color, religion, sex, handicap, or national origin of a person,
                                      9            or fail or refuse to accept a person on a nonsegregated basis as a patient, student,
                                                   visitor, guest, customer, passenger, or patron.
                                     10
                                            (13 C.F.R. §113.3-1(h).) 6 Moreover, in an effort to clarify its regulations and the impact those
                                     11
                                            regulations might have on faith-based applicants for PPP loans who may have previously not
Gordon Rees Scully Mansukhani, LLP




                                     12
                                            been subject to such nondiscrimination statutes in the past, the SBA publicizes answers to a
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                            number of “Frequently Asked Questions.” (See RJN and Fitzsimmons Decl., ¶3, Ex. 2.) 7 In
                                     14
                                            that document, the SBA clarified, among other things, that receipt of a PPP loan would not
                                     15
                                            “(1) limit the limit the authority of religious organizations to define the standards,
                                     16
                                            responsibilities, and duties of membership; (2) limit the freedom of religious organizations to
                                     17
                                            select individuals to perform work connected to that organization’s religious exercise; nor (3)
                                     18
                                            constitute waiver of any rights under federal law.” (Id. at p. 2, FAQ #4.) Additionally, though
                                     19
                                            some organizations might be subject to §113.3, supra, “SBA regulations also make clear that
                                     20
                                            these nondiscrimination requirements do not limit a faith-based entity’s autonomy with respect
                                     21
                                            to membership or employment decisions connected to its religious exercise. 13 CFR § 113.3-
                                     22
                                            1(h).” (Id. at p. 3, FAQ #5.) It went on to clarify that with respect to §113.3-1(h), the SBA
                                     23
                                            regulations “apply with respect to goods, services, or accommodations offered generally to the
                                     24
                                            6
                                     25       This subsection of §113.3-1 has never been the subject for judicial scrutiny.
                                            7
                                              Per Defendants’ Request for Judicial Notice, judicial notice of the SBA’s FAQ page is appropriate per Fed. R
                                     26     Evid., Rule 201. This Court has, in the past, taken judicial notice of a similar “FAQ” document issued by the U.S.
                                            Department of Justice. (See Morning Star Packing Co. v. S.K. Foods, L.P., No. 2:09-CV-00208-KJM, 2015 WL
                                            3797774, at *2 (E.D. Cal. June 18, 2015).) This Court found that judicial notice was warranted because it was
                                     27     readily available on the department’s website, and was therefore ripe for judicial notice under Rule 201. (See ibid.)
                                            the     document      is   made     publically    available     for     download      at    the   SBA’s     website
                                     28     (https://www.sba.gov/document/support-faq-regarding-participation-faith-based-organizations-ppp-eidl)
                                                                           -16-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 17 of 25


                                      1     public by recipients of these loans, but not to a faith-based organization’s ministry activities

                                      2     within its own faith community.” However, “SBA will not apply its nondiscrimination

                                      3     regulations in a way that imposes substantial burdens on the religious exercise of faith-based

                                      4     loan recipients, such as by applying those regulations to the performance of church ordinances,

                                      5     sacraments, or religious practices.” (Ibid.)

                                      6           The only federal funding that Plaintiffs allege Jesuit received is a PPP loan. (See

                                      7     Compl., ¶11.) Plaintiffs allege that “[b]y accepting the PPP loan, JHS’s activities became

                                      8     regulated by the Small Business Association’s anti-discrimination regulations, which prohibit

                                      9     discrimination on the basis of race, color, religion, sex, handicap, age, or national origin. 13

                                     10     C.F.R. §113.3.” (Ibid.) As indicated above, however, the SBA regulations explicitly exempt

                                     11     from its nondiscrimination regulations conduct related to “a faith-based entity’s autonomy
Gordon Rees Scully Mansukhani, LLP




                                     12     with respect to membership or employment decisions connected to its religious exercise” per
    275 Battery Street, Suite 2000




                                     13     13 C.F.R. §113.3-1(h). Since the conduct alleged in the complaint is directly tied to Jesuit’s
      San Francisco, CA 94111




                                     14     autonomy with respect to membership – i.e. dismissing a student for failing to adhere to

                                     15     policies grounded in its Christian mission – such conduct is not covered under the SBA

                                     16     regulations, and therefore does not create liability under either federal statute. Regardless,

                                     17     even delving into whether the Board’s decision in this instance constituted “a faith-based

                                     18     entity’s autonomy with respect to membership…decisions connected to its religious exercise”

                                     19     requires an inquiry precluded by the Doctrine.

                                     20           Therefore, although Jesuit technically “received” federal assistance in the form of an

                                     21     SBA PPP loan, the SBA’s own regulations indicate that its nondiscrimination regulations do

                                     22     not apply to Jesuit. As the complaint alleges no other basis for Jesuit being subject to either

                                     23     Title VI or the Rehab Act, and therefore does not otherwise show that Defendants were the

                                     24     “recipients” of federal funding (nor can Plaintiffs allege in good-faith in any other basis of

                                     25     federal funding), the allegations in the complaint as they are do not give rise to claims against

                                     26     Defendants under these two federal statutes.

                                     27     ///

                                     28     ///
                                                                           -17-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 18 of 25


                                      1     C.    Even if Defendants Could Be Subject to the Federal Statutes Based on Receipt of a
                                                  PPP Loan, A.P.’s ADA Claim Fails Because Jesuit is Exempt from Title III
                                      2

                                      3            A.P.’s third cause of action is for disability discrimination under the ADA. Though the
                                      4     complaint does not explicitly state which Title of the ADA controls his claim here, his cause
                                      5     of action necessarily arises under Title III of the ADA because he asserts disability
                                      6     discrimination and failure to accommodate his disability against a privately owned and
                                      7     operated entity. Title III of the Act prohibits disability discrimination in privately held places
                                      8     of public accommodation. (See 42 U.S.C. §12182(a).) The fundamental elements for a claim
                                      9     under Title III of the ADA for disability discrimination are essentially the same as those under
                                     10     the Rehab Act. However, liability under the ADA is not predicated on any receipt of
                                     11     government funds. (See Layman v. Alloway Stamping & Mach. Co., 98 F. App'x 369, 374 fn.
Gordon Rees Scully Mansukhani, LLP




                                     12     1 (6th Cir. 2004) [“the Rehabilitation Act also requires a showing of receipt of government
    275 Battery Street, Suite 2000




                                     13     funds-a finding which is not required under the ADA.”]; see also Norfleet v. Gaetz, 820 F.
      San Francisco, CA 94111




                                     14     App'x 464, 469 (7th Cir. 2020) [also recognizing the distinction].) As such, the PPP loan does
                                     15     not affect Jesuit’s exposure to the ADA claim.
                                     16            A.P.’s ADA claim, however, fails to state a cause of action because religious
                                     17     institutions are exempted from the requirement of Title III. Specifically, 42 U.S.C. §12187
                                     18     states that “[t]he provisions of this subchapter shall not apply… to religious organizations or
                                     19     entities controlled by religious organizations….” (42 U.S.C. §12187.) Title III falls under that
                                     20     subchapter. Additionally, the U.S. Justice Department’s regulations specifically identify the
                                     21     §12187 exemption to cover religious schools. (See 28 C.F.R. §Pt. 36, App. C.) Federal
                                     22     courts, often citing to the DOJ’s regulations for support, have ruled that §12187’s exemption
                                     23     extends to religious schools,. (See, e.g. Sky v. Haddonfield Friends School, 2016 WL
                                     24     1260061, at *7 (D.N.J. Mar. 31, 2016); see also Bethany Powers Sloan v. Community
                                     25     Christian Day School, LLC, 2015 WL 10437824, at *1-2 (M.D.Tenn. Dec. 11, 2015); White v.
                                     26     Denver Seminary, 157 F.Supp.2d 1171, 1173 (D.Colo.2001).) Because receipt of federal
                                     27     assistance is irrelevant under title III of the ADA, and because Jesuit is statutorily exempt from
                                     28     Title III’s mandates, A.P.’s third cause of action must also be dismissed.
                                                                                            -18-
                                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                                          Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 19 of 25


                                      1     D.    Plaintiffs Fail to State a Cause of Action Under Any of Their Three Contract-
                                                  Based Claims
                                      2

                                      3           In addition to A.P.’s federal statutory causes of action, he and his father assert three
                                      4     common law causes of action sounding in contract. The fourth cause of action is for breach of
                                      5     written contract. In California, the prima facie elements for a claim for breach of written
                                      6     contract are “(1) the existence of the contract, (2) plaintiff's performance or excuse for
                                      7     nonperformance, (3) defendant's breach, and (4) the resulting damages to the plaintiff.” (Oasis
                                      8     W. Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 821.) The fifth cause of action is for
                                      9     breach of an implied-in-fact contract. “The elements of breach of an implied-in-fact contract
                                     10     are identical to that of an ordinary contract, except that the contract is alleged to have been
                                     11     formed by the conduct of the parties.” (1 Energy Sols., Inc. v. Nicholas Holiday, Inc., 2013
Gordon Rees Scully Mansukhani, LLP




                                     12     WL 12133654, at *2 (C.D. Cal. Nov. 5, 2013).) Therefore, to determine the existence of such
    275 Battery Street, Suite 2000




                                     13     an implied-in-fact contract, a plaintiff must still prove the same elements for the existence of a
      San Francisco, CA 94111




                                     14     valid written contract: “mutual assent or offer and acceptance, consideration, legal capacity
                                     15     and lawful subject matter.” (Northstar Financial Advisors Inc. v. Schwab Investments, 779
                                     16     F.3d 1036, 1050–51 (9th Cir. 2015).)
                                     17           The sixth cause of action is for breach of the covenant of good faith and fair dealing.
                                     18     “Every contract imposes on each party a duty of good faith and fair dealing in performance
                                     19     and enforcement of the contract.” (Careau & Co. v. Security Pacific Business Credit, Inc.
                                     20     (1990) 222 Cal.App.3d 1371, 1393.) “A breach of the implied covenant of good faith and
                                     21     fair dealing involves something beyond the breach of the contractual duty itself.” (Id. at
                                     22     1394 internal quotations omitted.) While a plaintiff may bring claims for both breach of
                                     23     contract and breach of the implied covenant, when both claims rely on the same alleged
                                     24     acts and seek the same relief, the breach of the implied covenant claim may be disregarded
                                     25     as superfluous. (See Landucci v. State Farm Ins. Co., 65 F.Supp.3d 694, 716 (N.D. Cal.
                                     26     2014), citing Guz v. Bechtel Nat'l, Inc. (2007) 24 Cal.4th 317, 327.)
                                     27           All three claims arise under the same theory: that Jesuit (the only Defendant against
                                     28     whom these three claims are asserted) entered into a contract with Plaintiffs, failed to
                                                                                       -19-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                                      Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 20 of 25


                                      1     perform certain material obligations of that contract while Plaintiffs performed all their

                                      2     contractual obligations or were excused from performance somehow, and that they were

                                      3     damaged. In the context of breach of contact claims in response to adverse disciplinary

                                      4     decisions by schools, “courts have often deferred to any challenge based in contract to [a

                                      5     school’s] academic and disciplinary decisions.” (Kashmiri v. Regents of Univ. of California

                                      6     (2007) 156 Cal.App. 4th 809, 824–25.) Regardless, any ability for Plaintiffs to succeed here

                                      7     requires an initial finding that Jesuit breached the alleged contract, or (as to the good faith and

                                      8     fair dealing claim) wrongfully prevented Plaintiffs from enjoying the benefits of the contract.

                                      9     In other words, even if the Court determines that it can adjudicate these three claims without

                                     10     inquiry into ecclesiastical matters, it would still need to determine whether Jesuit’s conduct, in

                                     11     expelling A.P., was a breach of the contract itself: i.e. Jesuit did not have a contractual right to
Gordon Rees Scully Mansukhani, LLP




                                     12     do what it did.
    275 Battery Street, Suite 2000




                                     13            However, the allegations in the complaint, even if taken as true, do not demonstrate any
      San Francisco, CA 94111




                                     14     breach on Jesuit’s part. First, the complaint alleges a number of contract provisions. 8 Most

                                     15     of these alleged “contractual provisions” are not found anywhere in the Exhibit attached to

                                     16     the complaint or the complete version of the Handbook submitted in the Declaration of

                                     17     Marcie Fitzsimmons in support of this motion. (See, e.g., Rankin v. Global Tel*Link Corp.,

                                     18     2013 WL 3456949, at *14 (N.D. Cal. Jul. 9, 2013) [dismissing breach of contract claim

                                     19     where breach alleged was not for any express term of the alleged contract].) Additionally,

                                     20     many of the alleged provisions are especially vague in substance, and “courts have not

                                     21     interpreted general and vague declarations or promises in [school] publications as creating

                                     22     contractual obligations.” (Kashmiri, supra, 156 Cal.App.4th at 832.) More importantly, the

                                     23     complaint has no allegations that Jesuit actually breached those provisions, whether they exist

                                     24     8
                                              The alleged terms in the complaint are as follows: “(a) that JHS would partner with parents, the students’ primary
                                     25     educators, in all facets of student life at JHS; (b) that A.P. would be treated fairly and not discriminated against on
                                            the basis of race or disability; (c) that A.P. would be treated with respect and dignity; (d) that discipline would not
                                     26     be imposed in a manner that was capricious, arbitrary, or retaliatory; (e) that parents would be notified of any
                                            significant discipline issues; (f) that progressive discipline would be employed and A.P. would be given the
                                            opportunity to improve any alleged misconduct; (g) that JHS would accommodate A.P.'s disabilities, not ignore
                                     27     them when considering disciplinary action; and (h) that being educated at JHS would enhance, not cause irreparable
                                            harm, to A.P.'s college prospects.” (Complaint, ¶83 (4th cause of action), and ¶90 (5th cause of action).)
                                     28
                                                                           -20-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 21 of 25


                                      1     or not. (See Compl., ¶¶82-85.)

                                      2            Second, the Handbook itself indicates that abidance by the school’s policies is a

                                      3     condition of enrollment. There is no reciprocal language in the handbook that binds Jesuit to

                                      4     adherence to its own policies as a condition for anything. In other words, in exchange for

                                      5     enrollment, a student must (1) pay his tuition (scholarships aside) and (2) he and his parents

                                      6     must abide by the terms of the school’s policies. That Jesuit is contractually bound by its own

                                      7     policies is not supported by the very terms of the handbook itself. (See Fitzsimons Decl., ¶2,

                                      8     Ex. 1, p. 5.) Therefore, any claim that Jesuit breached a material term of the contract is

                                      9     negated by the contract itself as Jesuit did not take on the contractual burdens alleged.

                                     10            Next, the allegations in the complaint themselves indicate that A.P. and his father did

                                     11     not fully perform their obligations under the contract. For example, the (full) handbook
Gordon Rees Scully Mansukhani, LLP




                                     12     announces a zero-tolerance policy towards harassment, the nature of which may pertain to, but
    275 Battery Street, Suite 2000




                                     13     is not limited to, “an individual’s race, creed, color, national origin, culture, gender,
      San Francisco, CA 94111




                                     14     appearance, mannerisms, sexual orientation, physical or mental disability.” Substantiated acts

                                     15     of harassment “will result in disciplinary action up to and including the dismissal of a student

                                     16     and, for an employee, immediate termination.” (Id. at p. 4.) A.P. admitted using the

                                     17     homophobic slur “fag.” (Compl., ¶41, ¶44.) Part of the reason he was dismissed was for use

                                     18     of that word. 9 Additionally, A.P. admits in his complaint that he “once” used the term

                                     19     “retarded.” Not only does this violate the previous policy stated above, but it also constitutes

                                     20     “insensitive speech” which is defined as “written words, spoken words, images or gesturing

                                     21     that is offensive to one or more persons.” (See Fitzsimons Decl., ¶2, Ex. 1, p. 32.) Dismissal

                                     22     is a potential punishment for such insensitive speech. (Ibid.)

                                     23            The Handbook clearly rests all disciplinary decisions with Jesuit, all decisions as to

                                     24     what constitutes disciplinary decisions with Jesuit, and an unfettered right to change its

                                     25     policies whenever and however it chooses. Plaintiffs have failed to demonstrate in their

                                     26     9
                                             While the complaint does not outright admit A.P. used the racist slur for which he was ultimately dismissed, he
                                            does not deny it either, and part of his race discrimination claim implicitly admits using the word because his
                                     27     disparate treatment claim is premised on the fact that another student of a different race also used racist language
                                            and was not subjected to the same discipline. Moreover, A.P. repeatedly defends himself by alleging that he never
                                     28     “directed the N-word at or using it to refer to a person.” (See Complaint, ¶44.)
                                                                           -21-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 22 of 25


                                      1     complaint any actual breach on Jesuit’s part. Moreover, they admit that they did not fully

                                      2     perform. To win on any of the contract-based claims, Plaintiffs would have to show that

                                      3     despite all of these rights, and despite A.P.’s admitted use of homophobic slurs, slurs related to

                                      4     disabilities, and an implicit admission of using racist slurs, Jesuit had no right under an express

                                      5     or implied contract to discipline A.P. in the manner alleged. Neither the allegations in the

                                      6     complaint nor the contractual language itself, attached to the complaint, could ever support

                                      7     such a conclusion. As such, all three contract based claim must fail.

                                      8     E.    Plaintiffs Fails to Allege Standing to State a Claim Under the UCL

                                      9            California Business & Professions Code §17200, the Unfair Competition Law

                                     10     (“UCL”), prohibits any “unlawful, unfair or fraudulent business act or practice.” In order

                                     11     to have standing to bring a UCL claim, a party must “(1) establish a loss or deprivation of
Gordon Rees Scully Mansukhani, LLP




                                     12     money or property sufficient to qualify as injury in fact, i.e., economic injury, and (2)
    275 Battery Street, Suite 2000




                                     13     show that that economic injury was the result of, i.e., caused by, the unfair business
      San Francisco, CA 94111




                                     14     practice…” (Kwikset Corp. v. Superior Ct. (2011) 51 Cal.4th 310, 322.)

                                     15           Even if the court determines that it can adjudicate the claim without inquiring into

                                     16     ecclesiastical matters to determine if the conduct alleged constitutes a “business practice”,

                                     17     the claim fails because Plaintiffs lack standing under the statute. There is no allegation in

                                     18     the complaint that either A.P. or his father suffered any injury-in-fact in the form of a loss

                                     19     of money or property as a result of any alleged unfair business practice. As such, this

                                     20     claim fails as a matter of law.

                                     21     F.    Plaintiffs Fail to Demonstrate Extreme and Outrageous Conduct Sufficient to State
                                                  a Claim for IIED
                                     22

                                     23            To state a cause of action for IIED, a plaintiff must demonstrate “(1) extreme and

                                     24     outrageous conduct by the defendant with the intention of causing, or reckless disregard of the

                                     25     probability of causing, emotional distress; (2) the plaintiff's suffering severe or extreme

                                     26     emotional distress; and (3) actual and proximate causation of the emotional distress.”

                                     27     (Christensen v. Superior Court (1991) 54 Cal.3d 868, 903.) The conduct alleged must be “so

                                     28     extreme as to exceed all bounds of that usually tolerated in a civilized community.” (Ibid.)
                                                                           -22-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 23 of 25


                                      1     Liability for IIED “does not extend to mere insults, indignities, threats, annoyances, petty

                                      2     oppressions, or other trivialities,” but only to conduct so extreme as “to go beyond all possible

                                      3     bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

                                      4     community.” (Alcorn v. Anbro Eng'g, Inc. (1970) 2 Cal.3d 493, 499 n.5.) “[I]t is for the court

                                      5     to determine, in the first instance, whether the defendant's conduct may reasonably be regarded

                                      6     as so extreme and outrageous as to permit recovery.” (Tollefson v. Roman Catholic Bishop

                                      7     (1990) 219 Cal.App.3d 843, 858, citation and internal quotation marks omitted.) Severe

                                      8     emotional distress must be “emotional distress of such substantial quality or enduring quality

                                      9     that no reasonable [person] in civilized society should be expected to endure it.” (Hughes v.

                                     10     Pair (2009) 46 Cal.4th 1035, 1051.) “[D]istrict courts applying California law have held that

                                     11     conclusory allegations without details about the distress are insufficient to state a claim.”
Gordon Rees Scully Mansukhani, LLP




                                     12     (C.H. v. Brentwood Union Sch. Dist., 2021 WL 3271169, at *5 (N.D. Cal. July 30, 2021).)
    275 Battery Street, Suite 2000




                                     13     The IIED claim fails for several reasons.
      San Francisco, CA 94111




                                     14            Foremost, the complaint fails to specify what conduct constituted extreme and

                                     15     outrageous conduct. To the extent A.P. claims that he was subjected to extreme discipline for

                                     16     “allegedly using offensive language,” and that A.P. “adamantly denied directing the N-word at

                                     17     or using it to refer to a person,” he does not deny that he used the word, or that the allegations

                                     18     against him were false. Second, there again seems to be the implication that not only were his

                                     19     learning disabilities “dismissed as irrelevant” but that somehow failing to account for such

                                     20     disabilities impacted the final decision to separate. Again, as discussed above, there are

                                     21     simply no allegations whatsoever that A.P’s learning disabilities (1) caused his misconduct, (2)

                                     22     impacted his defense, or (3) caused the Board to rule against him where it ordinarily would not

                                     23     have done so. Other courts have found indifference to disability as insufficient to state a claim

                                     24     for IIED. (See, e.g., Johnson v. Chapman University, 2021 WL 3463897, at *3 (C.D.Cal. Apr.

                                     25     1, 2021) [finding that the school telling a disabled plaintiff to “toughen up” and to “overcome”

                                     26     the need for accommodations, and ignoring her need for accommodations, while possibly

                                     27     insulting and insensitive, did not amount to extreme and outrageous conduct.]) Here, as

                                     28     discussed above, there is no allegation that A.P. even raised the issue of his disability during
                                                                                           -23-
                                               DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                                          Case No. 2:21-cv-01347-KJM-KJN
                                          Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 24 of 25


                                      1     the hearing; he only alleges that his mother vaguely referenced it the next day. (Compl., ¶55.)

                                      2              Third, the claim also seems to be grounded in the “hostile cross-examination by school

                                      3     authorities for an hour and 20 minutes, culminating with the school principal humiliating him

                                      4     by labeling him a bigot, a racist, and an unrepentant sinner.” However, as noted above,

                                      5     extreme and outrageous conduct must go beyond “mere insults, indignities, threats,

                                      6     annoyances, petty oppressions, or other trivialities.” Even accepting A.P’s allegations

                                      7     regarding Principal Wood’s conduct at the hearing as true, such conduct has been found to be

                                      8     insufficient to state a claim for IIED in the past. (See, e.g., Corales v. Bennett, 488 F.Supp.2d

                                      9     975, 988 (C.D.Cal. May 21, 2007) [finding that an assistant vice-principal’s “actions in

                                     10     lecturing the students may have been more forceful and harsh than called for under the

                                     11     circumstances, but those actions fall far short of the type of outrageous conduct necessary to
Gordon Rees Scully Mansukhani, LLP




                                     12     support a claim for intentional infliction of emotional distress.”]; see also Rashdan v.
    275 Battery Street, Suite 2000




                                     13     Geissberger, 2011 WL 197957, at *10-11 (N.D.Cal Jan. 2014), [allegations insufficient to
      San Francisco, CA 94111




                                     14     state IIED claim where the plaintiff alleged being humiliated in her classes in front of other

                                     15     students, faculty and her mother, having her transcript manuipulated, being told four days

                                     16     before graduation that she was ineligible, being denied an explanation for her inability to

                                     17     graduate.] 10

                                     18              As a final note, this cynical and dark cause of action must be exposed for what it is: an

                                     19     attempt to recover large, unquantifiable sums of money by alleging that the school’s and Mr.

                                     20     Wood’s display of outrage in the face of one of their student’s cavalier and unrepentant use of

                                     21     racist, homophobic and disability-related slurs is itself somehow “extreme and outrageous.”

                                     22     To find such conduct “extreme and outrageous”, both as a matter of law and as a matter of

                                     23     public policy, would deter efforts by educators to maintain order and discipline at their

                                     24     schools, and would endorse A.P.’s reprehensible conduct for others in the future, providing

                                     25     them with a legal weapon against any institution that seeks to combat such bigotry. As the

                                     26     10
                                              Though in the somewhat analogous employment termination context, see also Buscemi v. McDonnell Douglas
                                            Corp., 736 F2d 1348, 1352 (9th Cir. 1984) [not outrageous where plaintiff was allegedly fired on a pretext, without
                                     27     cause and in a “callous and insensitive manner”]; Trerice v. Blue Cross of Calif. (1989) 209 Cal.App.3d 878, 883
                                            [not outrageous where the plaintiff was allegedly offered a termination package that she accepted but the offer was
                                     28     then withdrawn and plaintiff was demoted and “forced” to work at a menial job before she was ultimately fired]
                                                                           -24-
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                           FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
                                              Case 2:21-cv-01347-KJM-KJN Document 12 Filed 09/03/21 Page 25 of 25


                                          1     conduct alleged does not even come close to “extreme and outrageous,” the claim, even

                                          2     without recourse to the Doctrine, must fail.

                                          3                                         V.     CONCLUSION

                                          4            For the forgoing reasons, Defendants respectfully requests that this Court dismiss this

                                          5     action with prejudice pursuant to Fed. R Civ. P, Rule 12(b)(6). Because Plaintiffs cannot

                                          6     possibly amend in good-faith to address the deficiencies in the Complaint, Plaintiffs should not

                                          7     be granted leave to amend

                                          8

                                          9     Dated: September 3, 2021                       GORDON REES SCULLY MANSUKHANI, LLP

                                         10
                                                                                               By:   /s/ Marcie Isom Fitzsimmons
                                         11                                                          Marcie Isom Fitzsimmons
                                                                                                     Danny A. Barak
    Gordon Rees Scully Mansukhani, LLP




                                         12                                                          Attorneys for Defendants
                                                                                                     JESUIT HIGH SCHOOL OF
        275 Battery Street, Suite 2000




                                         13                                                          SACRAMENTO, JOHN P. MCGARRY,
          San Francisco, CA 94111




                                                                                                     S.J., and MICHAEL WOOD, Ed.D.
                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
1246409/61054966v.1
                                                                               -25-
                                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO
                                               FEDERAL RULE 12(b)(6)                    Case No. 2:21-cv-01347-KJM-KJN
